Citation Nr: 0730169	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether reduction of the rating assigned to service-
connected degenerative disc disease, L5-S1 from 60 percent to 
10 percent, effective July 1, 2005, was proper.

2.  Entitlement to an increased evaluation for degenerative 
disc disease, L5-S1, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2005 rating determination by the above Regional Office 
(RO).  

In the April 2005 rating decision, the RO reduced the 
veteran's 60 percent rating for degenerative disc disease, 
L5/S1 to 10 percent, effective July 1, 2005.  The veteran 
disagreed with the determination.  In the Statement of the 
Case (SOC), however, the RO, in essence, adjudicated the 
claim as an increased rating issue, rather than whether the 
reduction in rating was proper.  On substantive appeal, the 
veteran disagreed with the assigned rating, and stated "a 
decrease in those benefits would place a strain on the 
situation financially for my family and I."  By Supplemental 
Statement of the Case issued in October 2005, the RO 
confirmed and continued the 10 percent rating, but in May 
2006 it increased the assigned rating to 20 percent, 
effective January 12, 2006.  Given the foregoing procedural 
development in this case and in order to ensure that all of 
the veteran's contentions are fully addressed, the issues on 
appeal are as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran contends that the 60 percent 
rating assigned for the service-connected degenerative disc 
disease L5-S1 should be restored, and in the alternative, 
that a rating in excess of 20 percent is warranted.  To that 
end, careful review of the record finds that additional 
action is necessary prior to the Board's adjudication of 
those issues.  

First, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In the 
present appeal, the veteran has not received the specific 
notice prescribed by 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 
3.159, as it relates to the propriety of the rating reduction 
or the claim for an increased rating.  For this reason, the 
case must be remanded in order for the RO to provide the 
veteran and his representative with such notice, including 
what evidence would substantiate his specific claim and the 
division of responsibility for obtaining specific 
substantiating evidence.  See, e.g., 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A general 
letter addressing these provisions is not sufficient.  The 
letter must be very specific as to what evidence VA has and 
exactly what evidence the veteran needs to provide.  

Second, although the RO followed the guidance provided in 38 
C.F.R. § 3.105(e) for providing notice of the proposed 
disability rating reduction and then issuing a final rating 
decision to effect the rating reduction, the veteran was 
informed of some but not all of the laws and regulations 
pertaining to his claim for restoration of his disability 
rating.  Specifically he was not informed of § 3.344, which 
pertains to stabilization of disability evaluations.  The 
Board finds that this regulation is particularly relevant in 
that it outlines the specific requirements that must be met 
in order for VA to reduce certain ratings assigned for 
service-connected disabilities.  A summary of applicable laws 
and regulations with appropriate citations, and a discussion 
of how such laws and regulations affect the determination, 
must be included in a supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.29.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to 
substantiate a claim and the relative 
duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document 
that satisfies VCAA notice); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 
C.F.R. § 3.159 notice); and Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim).  A general 
form letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should advise the veteran that 
if his degenerative disc disease, L5-S1 
has increased in severity since the last 
VA examinations in 2006, he should 
identify those medical records which 
support his contention that the disorder 
has worsened.  If, after obtaining and 
reviewing any records so identified, the 
RO determines that the evidence suggests 
a worsening in the disc disease since the 
last VA examination, the RO should 
schedule an examination by a physician 
with appropriate expertise to determine 
the nature, extent, and severity of the 
disability.

3.  Thereafter, the RO should 
readjudicate both claims by evaluating 
all evidence obtained after the last SSOC 
was issued.  The RO should consider the 
propriety of the reduction and cite in 
any SSOC, the regulations pertaining to 
rating reductions in 38 C.F.R. § 3.344 
(2007).  This readjudication should also 
encompass the claim for an evaluation in 
excess of 20 percent for the service-
connected degenerative disc disease L5-
S1.

4.  If the benefits sought on appeal 
remain denied, furnish the veteran and 
his representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


